Exhibit 10.2

UNCONDITIONAL GUARANTY

THIS UNCONDITIONAL GUARANTY (“Guaranty”) is entered into as of October 31, 2013,
by each of the undersigned (each a “Guarantor”), in favor of UNION BANK, N.A.
(and its subsidiaries and affiliates), in its capacity as Administrative Agent
(“Agent”).

Recitals

A. This Guaranty is entered into concurrently with that certain Credit Agreement
among ResMed Inc., a Delaware corporation (“Borrower”), each lender from time to
time party thereto (collectively, “Lenders” and individually, a “Lender”), and
Agent as Administrative Agent for Lenders, Swing Line Lender and L/C Issuer (the
“Credit Agreement”), dated as of even date herewith, pursuant to which Lenders
have agreed to make certain advances of money and to extend certain financial
accommodations to Borrower (collectively, the “Loans”), subject to the terms and
conditions set forth therein. Capitalized terms used in this Guaranty but not
otherwise defined herein shall have the meanings given them in the Credit
Agreement.

B. In consideration of the agreement of Lenders to make the Loans to Borrower
under the Credit Agreement, Guarantor is willing to guaranty the full payment
and performance by Borrower of all of its Obligations thereunder, all as further
set forth herein.

C. Guarantor is a Subsidiary of Borrower and will obtain substantial direct and
indirect benefit from the Loans made by Lenders to Borrower under the Credit
Agreement.

NOW, THEREFORE, to induce Agent and Lenders to enter into the Credit Agreement,
and for other good and valuable consideration, the receipt and adequacy of which
are hereby acknowledged, and intending to be legally bound, Guarantor hereby
represents, warrants, covenants and agrees as follows:

1. Obligations Guarantied. Guarantor unconditionally guaranties and promises
(a) to pay to Agent, in lawful United States money, all Obligations (other than
any Excluded Swap Obligations) of Borrower when due, whether at stated maturity,
upon acceleration or otherwise, and at all times thereafter; and (b) to perform
all undertakings of Borrower in connection with the Obligations. For purposes of
this Guaranty, “Excluded Swap Obligations” means, with respect to any Guarantor,
any Swap Obligation if, and to the extent that, all or a portion of the
Guarantee of such Guarantor of, such Swap Obligation (or any Guarantee thereof)
is or becomes illegal under the Commodity Exchange Act (7 U.S.C. § 1 et seq.),
as amended from time to time, and any successor statute (the “Commodity Exchange
Act”), or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Guarantee is or becomes illegal. For purposes of this Guaranty,
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

Page 1



--------------------------------------------------------------------------------

2. Separate Obligations. Guarantor’s obligations under this Guaranty are
independent of Borrower’s Obligations and separate actions may be brought
against each Guarantor (whether action is brought against Borrower or whether
Borrower is joined in the action).

3. Continuing Nature/Revocation/Reinstatement. This Guaranty is in addition to
any other guaranties of the Obligations, is continuing and covers all
Obligations, including those arising under successive transactions which
continue or increase the Obligations from time to time, renew all or part of the
Obligations after they have been satisfied, or create new Obligations.
Revocation by one or more signers of this Guaranty or any other guarantors of
the Obligations shall not (a) affect the obligations under this Guaranty of any
non-revoking Guarantors, (b) apply to Obligations outstanding when Agent
receives written notice of revocation, or to any extensions, renewals,
readvances, modifications, amendments or replacements of such Obligations, or
(c) apply to Obligations, arising after Agent receives such notice of
revocation, which are created pursuant to a commitment existing at the time of
the revocation, whether or not there exists an unsatisfied condition to such
commitment or Agent has another defense to its performance. All of Agent’s
rights pursuant to this Guaranty continue with respect to amounts previously
paid to Agent on account of any Obligations which are thereafter restored or
returned by Agent, whether in an insolvency proceeding of Borrower or for any
other reason, all as though such amounts had not been paid to Agent; and
Guarantor’s liability under this Guaranty (and all its terms and provisions)
shall be reinstated and revived, notwithstanding any surrender or cancellation
of this Guaranty. Agent, at its sole discretion, may determine whether any
amount paid to it must be restored or returned; provided, however, that if Agent
elects to contest any claim for return or restoration, Guarantor agrees to
indemnify and hold Agent harmless from and against all costs and expenses,
including reasonable attorneys’ fees, expended or incurred by Agent in
connection with such contest. If an Event of Default has occurred under the
Credit Agreement, at Agent’s election, Guarantor’s obligations under this
Guaranty shall immediately and without notice or demand become due and payable,
whether or not then otherwise due and payable.

4. Authorization. Guarantor authorizes Agent, without notice and without
affecting Guarantor’s liability under this Guaranty, from time to time, whether
before or after any revocation of this Guaranty, to (a) renew, compromise,
extend, accelerate, release, subordinate, waive, amend and restate, or otherwise
amend or change, the interest rate, time or place for payment or any other terms
of all or any part of the Obligations; (b) accept delinquent or partial payments
on the Obligations; (c) take or not take credit support for this Guaranty or for
all or any part of the Obligations, and exchange, enforce, waive, release,
subordinate, fail to enforce or perfect, sell, or otherwise dispose of any such
credit support; (d) apply proceeds of any such credit support and direct the
order or manner of its sale or enforcement as Agent, at its sole discretion, may
determine; and (e) release or substitute Borrower or any guarantor or other
person or entity liable on the Obligations.

5. Waivers. To the maximum extent permitted by law, Guarantor waives (a) all
rights to require Agent to proceed against Borrower, or any other guarantor, or
to marshal assets or to pursue any other remedy in Agent’s power whatsoever;
(b) all defenses arising by reason of any disability or other defense of
Borrower, the cessation for any reason of the liability of Borrower, any defense
that any other indemnity or guaranty was to be obtained, any claim that Agent
has made Guarantor’s obligations more burdensome or more burdensome than
Borrower’s obligations, and the use of any proceeds of the Obligations other
than as intended or understood by Agent or Guarantor; (c) all presentments,
demands for performance, notices of nonperformance, protests, notices of
dishonor, notices of acceptance of this

 

Page 2



--------------------------------------------------------------------------------

Guaranty and of the existence or creation of new or additional Obligations, and
all other notices or demands to which Guarantor might otherwise be entitled;
(d) all conditions precedent to the effectiveness of this Guaranty; (e) all
rights to file a claim in connection with the Obligations in an Insolvency
Proceeding filed by or against Borrower; (f) all rights to require Agent to
enforce any of its remedies; and (g) until the Obligations are satisfied or
fully paid with such payment not subject to return: (i) all rights of
subrogation, contribution, indemnification or reimbursement, (ii) all rights to
participate in or benefit from any credit support Agent may have or acquire,
(iii) all rights, remedies and defenses Guarantor may have or acquire against
Borrower and (iv) the benefits of California Civil Code sections 2809, 2810,
2819, 2845, 2847, 2848, 2849, 2850, 2899 and 3433.

6. Guarantor to Keep Informed. Guarantor warrants having established with
Borrower adequate means of obtaining, on an ongoing basis, such information as
Guarantor may require concerning all matters bearing on the risk of nonpayment
or nonperformance of the Obligations. Guarantor assumes sole, continuing
responsibility for obtaining such information from sources other than from
Agent. Agent has no duty to provide any information to Guarantor until Agent
receives Guarantor’s written request for specific information in Agent’s
possession and Borrower has authorized Agent to disclose such information to
Guarantor.

7. Subordination. All obligations of Borrower to Guarantor which presently or in
the future may exist (“Guarantor’s Claims”) are hereby subordinated to the
Obligations. At Agent’s request, Upon the occurrence and during the continuation
of an Event of Default Guarantor’s Claims will be enforced and performance
thereon received by Guarantor only as a trustee for Agent, and Guarantor will
promptly pay over to Agent all proceeds recovered for application to the
Obligations without reducing or affecting Guarantor’s liability under other
provisions of this Guaranty.

8. Reserved.

9. Authorization. Agent need not inquire into or verify the powers of Borrower
or authority of those acting or purporting to act on behalf of Borrower, and
this Guaranty shall be enforceable with respect to any Obligations Agent grants
or creates in reliance on the purported exercise of such powers or authority.

10. Assignments. Without notice to Guarantor, Agent may assign the Obligations
and this Guaranty, in whole or in part, and may disclose to any prospective or
actual purchaser of all or part of the Obligations any and all information Agent
has or acquires concerning Guarantor or this Guaranty.

11. Multiple Guarantors/Borrowers. When there is more than one Borrower named
herein or when this Guaranty is executed by more than one Guarantor, then the
words “Borrower” and “Guarantor”, respectively, shall mean all and any one or
more of them, and their respective successors and assigns, including
debtors-in-possession and bankruptcy trustees; words used herein in the singular
shall be considered to have been used in the plural where the context and
construction so requires in order to refer to more than one Borrower or
Guarantor, as the case may be.

12. Integration/Severability/Amendments. This Guaranty is intended by Guarantor
and Agent as the complete, final expression of their agreement concerning its
subject matter. It supersedes all prior understandings or agreements with
respect thereto and may be changed only by a writing signed by Guarantor and
Agent. No course of dealing, or parole or extrinsic evidence shall be used to
modify or

 

Page 3



--------------------------------------------------------------------------------

supplement the express terms of this Guaranty. If any provision of this Guaranty
is found to be illegal, invalid or unenforceable, such provision shall be
enforced to the maximum extent permitted, but if fully unenforceable, such
provision shall be severable, and this Guaranty shall be construed as if such
provision had never been a part of this Guaranty, and the remaining provisions
shall continue in full force and effect.

13. Joint and Several. If more than one Guarantor signs this Guaranty, the
obligations of each under this Guaranty are joint and several, and independent
of the Obligations and of the obligations of any other person or entity. A
separate action or actions may be brought and prosecuted against any one or more
guarantors, whether action is brought against Borrower or other guarantors of
the Obligations, and whether Borrower or others are joined in any such action.

14. Notice. Any notice, including notice of revocation, given by any party under
this Guaranty shall be effective only upon its receipt by the other party and
only if (a) given in writing and (b) personally delivered or sent by United
States mail, postage prepaid, and addressed to (x) in the case of Agent, the
address set forth for Agent in the Credit Agreement and (y) in the case of
Guarantor, the address set forth next to Guarantor’s signature below. Guarantor
and Agent may change the place to which notices, requests, and other
communications are to be sent to them by giving written notice of such change to
the other.

15. Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA, WITHOUT REGARD
TO THE PRINCIPLES THEREOF REGARDING CONFLICTS OF LAWS, AND ANY APPLICABLE LAWS
OF THE UNITED STATES OF AMERICA.

(b) SUBMISSION TO JURISDICTION. GUARANTOR IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF CALIFORNIA SITTING IN SAN DIEGO COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF CALIFORNIA, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH CALIFORNIA STATE COURT OR, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS GUARANTY SHALL AFFECT ANY
RIGHT THAT AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING
TO THIS GUARANTY AGAINST GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

Page 4



--------------------------------------------------------------------------------

(c) WAIVER OF VENUE. GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS GUARANTY IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 14. NOTHING IN THIS
GUARANTY WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY APPLICABLE LAW.

16. DISPUTES; WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY LAW, IN
CONNECTION WITH ANY CLAIM, CAUSE OF ACTION, PROCEEDING OR OTHER DISPUTE
CONCERNING THIS GUARANTY (EACH A “CLAIM”), THE PARTIES HERETO EXPRESSLY,
INTENTIONALLY, AND DELIBERATELY WAIVE ANY RIGHT EACH MAY OTHERWISE HAVE TO TRIAL
BY JURY. IN THE EVENT THAT THE WAIVER OF JURY TRIAL SET FORTH IN THE PREVIOUS
SENTENCE IS NOT ENFORCEABLE UNDER THE LAW APPLICABLE TO THIS GUARANTY, THE
PARTIES TO THIS GUARANTY AGREE THAT ANY CLAIM, INCLUDING ANY QUESTION OF LAW OR
FACT RELATING THERETO, SHALL, AT THE WRITTEN REQUEST OF ANY PARTY, BE DETERMINED
BY JUDICIAL REFERENCE PURSUANT TO THE STATE LAW APPLICABLE TO THIS GUARANTY. THE
PARTIES SHALL SELECT A SINGLE NEUTRAL REFEREE, WHO SHALL BE A RETIRED STATE OR
FEDERAL JUDGE. IN THE EVENT THAT THE PARTIES CANNOT AGREE UPON A REFEREE, THE
COURT SHALL APPOINT THE REFEREE. THE REFEREE SHALL REPORT A STATEMENT OF
DECISION TO THE COURT. NOTHING IN THIS PARAGRAPH SHALL LIMIT THE RIGHT OF ANY
PARTY AT ANY TIME TO EXERCISE SELF-HELP REMEDIES OR OBTAIN PROVISIONAL REMEDIES.
THE PARTIES SHALL BEAR THE FEES AND EXPENSES OF THE REFEREE EQUALLY, UNLESS THE
REFEREE ORDERS OTHERWISE. THE REFEREE SHALL ALSO DETERMINE ALL ISSUES RELATING
TO THE APPLICABILITY, INTERPRETATION, AND ENFORCEABILITY OF THIS PARAGRAPH. THE
PARTIES ACKNOWLEDGE THAT IF A REFEREE IS SELECTED TO DETERMINE THE CLAIMS, THEN
THE CLAIMS WILL NOT BE DECIDED BY A JURY.

[Balance of Page Intentionally Left Blank]

 

Page 5



--------------------------------------------------------------------------------

Executed as of the date first set forth above. Guarantor acknowledges having
received a copy of this Guaranty and having made each waiver contained in this
Guaranty with full knowledge of its consequences.

 

GUARANTORS:       RESMED CORP.     ADDRESS:  

9001 Spectrum Center Blvd.

San Diego, CA 92123

By:  

/s/ David Pendarvis

      Name:  

David Pendarvis

      Title:  

Secretary

      RESMED MOTOR TECHNOLOGIES INC.     ADDRESS:  

9001 Spectrum Center Blvd.

San Diego, CA 92123

By:  

/s/ David Pendarvis

      Name:  

David Pendarvis

      Title:  

Secretary

     

[Signature Page to Unconditional Guaranty]